ELECTRODES FOR ENERGY STORAGE DEVICES
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 10 and November 3, 2021, and February 4, May 2, and September 12, 2022 are being considered by the examiner.

Claim Objections
Claims 5 and 20 are objected to because of the following:
In the formula of claims 5 and 20, it appears that oxygen element is missing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in “high aspect ratio” recited in claims 1 and 16 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “about” in claims 5 and 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3 and 18 recite the limitation "the lithium metal oxide".  There is insufficient antecedent basis for this limitation in the claims.
Claims 15 and 30 recite the limitation "the surfactant ions".  There is insufficient antecedent basis for this limitation in the claims.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9 and 24 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2 and 17, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-17 and 22-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9, 12, 14, 16-20, 22, 31-32 and 36 of copending Application No. 17114153 (‘153). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claims 1-2, 7-17 and 22-30 are taught by limitations recited in claims 1, 9, 12, 14, 16-20, 22, 31-32 and 36 of ‘153, excepting for the limitation “an energy storage cell comprising: a first electrode; a second electrode; a permeable separator …; wherein at least one of the first electrode or the second electrode comprises: a current collector; upon which is disposed an electrode active layer” recited in claim 1. However, the features in this limitation are basic components of an energy storage cell (e.g., a lithium secondary battery) and are basic knowledge for one of ordinary skill in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, 16-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Smithyman et al. (US 20110111279 A1, hereafter Smithyman).
Regarding claims 1 and 16, Smithyman teaches an energy storage cell (e.g., [0016], [0018], [0057]: “a lithium-ion battery”) comprising:
a first electrode, a second electrode, a permeable separator disposed between the first electrode and the second electrode, and an electrolyte wetting the first and second electrodes (Note that these limitations represent basic elements of a lithium ion battery, and are basic knowledge for one of ordinary skill in the art).
Smithyman teaches at least one of the first electrode and the second electrode comprises a current collector and an electrode active layer (e.g., a composite material layer described in [0086]-[0087]; Fig. 1), wherein the electrode active layer is disposed on the current collector (Note that one of ordinary skill in the art would appreciate that electrode material is generally disposed on a current collector in a lithium ion battery).
Smithyman teaches the electrode active layer comprises a network of high aspect ratio carbon elements (e.g., “CNT” in [0044]) defining void spaces within the network, a plurality of electrode active material particles disposed in the void spaces within the network and enmeshed in the network (See, at least, Fig. 1 and [0046]).
Smithyman teaches a surface treatment (e.g., “surfactant” in [0088]) on a surface of the high aspect ratio carbon elements (e.g., [0088]; and “surfactant in or on the composite material” in [0089]). The limitation “which promotes adhesion between the high aspect ratio carbon elements and the active material particles” represents the property or function of the surface treatment. Since Smithyman teaches a surface treatment (e.g., a surfactant) as claimed, the claimed property or function is reasonably expected. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be expected. See MPEP § 2112.01.
Regarding claims 2-4 and 17-19, Smithyman teaches the energy storage cell of claim 1, wherein the active material particles comprise lithium metal oxides including a lithium iron phosphate oxide, such as LiFePO4 ([0059]).
Regarding claims 7 and 22, Smithyman teaches the energy storage cell of claim 1, wherein the high aspect ratio carbon elements comprise carbon nanotubes ([0044]).
Regarding claims 9 and 24, Smithyman teaches the energy storage cell of claim 1, wherein the active material particles comprise a lithium metal oxide ([0059]).
Regarding claims 8 and 23, Smithyman teaches the energy storage cell of claim 1 or claim 16, and further teaches that the SWNTs may be in the range of 10% to 95% (i.e., 100%-90%; 100-5%) by weight ([0063]), close to the claimed range of at least nine percent of carbon. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Smithyman further teaches the network exhibits electrical connectivity above a percolation threshold (at least: [0046]). Smithyman further teaches the network defines one or more highly electrically conductive pathways having a length greater than 100 µm, since the length of the conductive CNTs may be greater than 1 micron (at least: [0051]).
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smithyman, as applied to claim 3 or claim 18 above, and further in view of Cho et al. (US 20150228969, hereafter Cho).
Regarding claims 5 and 20, Smithyman teaches the energy storage cell of claim 3, but is silent on the formulae recited in the claims.
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  See MPEP § 2144.07. For instance, in the same field of endeavor, Cho discloses an electrode active material including lithium nickel manganese cobalt oxide represented by LiaNixM1yM2zO2, wherein 1≤a≤1.05, 0.6≤x<1, 0.01<y≤0.35 and 0.01<z≤0.35 (at least: [0017]-[0018]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed LiaNixM1yM2zO2 taught by Cho as an alternative to the lithium metal oxide(s) of Smithyman, in order to improve safety, high rate characteristics, and cycle-life characteristics of a rechargeable lithium battery ([0014], Cho). As a result, when M1=Mn, M2=Co, a=1, the above-mentioned formula becomes LiNixMnyCozO2. Further, the molar fraction of each element in the formulae of claims 5 and 20 overlaps that of each element in the formula LiNixMnyCozO2, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Claims 10-15 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Smithyman, as applied to claim 1 or claim 16 above, and further in view of Mitchnick et al. (US 20150297751 A1, hereafter Mitchnick).
Regarding claims 10-15 and 25-30, Smithyman teaches the energy storage cell of claim 1, and further teaches that any suitable surfactant may be used, such as sodium dodecyl sulfate ([0072]).
Smithyman is silent on the ionic surfactants as claimed. However, Mitchnick discloses that sodium dodecyl sulfate and N-[1-(2,3-dioleoyloxy)]-N,N,N-trimethylammonium propane methyl sulfate are functional equivalents as surfactants ([0013]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used N-[1-(2,3-dioleoyloxy)]-N,N,N-trimethylammonium propane methyl sulfate as an alternative to sodium dodecyl sulfate of Smithyman, since Substitution of known equivalents for the same purpose is prima facie obvious (See MPEP § 2144.06). Further, N-[1-(2,3-dioleoyloxy)]-N,N,N-trimethylammonium propane methyl sulfate can be seen as an analogue to the claimed N-(cocoalkyl)-N,N,N-trimethylammonium methyl sulfate. It has been held that closely related homologs, analogues, and isomers in chemistry creates a prima facie case of obviousness.  In re Dillon 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 513 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944). See MPEP § 2144.09.
Further, the limitations recited in claims 10, 12-15, 25 and 27-30 represent properties, characteristics, or functions of the surfactant or/and the electrode active layer. Since Smithyman in view of Mitchnick teaches a surfactant with a similar structure to that as claimed and a network including an electrode active layer substantially similar to that as claimed, as addressed above, the claimed properties, characteristics or functions are reasonably expected. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches an identical or similar composition, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smithyman, as applied to claim 3 or claim 18 above, and further in view of Li et al. (Chem. Soc. Rev., 2017, 46, 3006-3059, hereafter Li).
Regarding claims 6 and 21, Smithyman teaches the energy storage cell of claim 3, but is silent on a lithium nickel manganese cobalt oxide recited in claim 6 or claim 21.
However, selecting a known electrode material for a battery involves merely one of ordinary skill in the art. For instance, Li discloses that the use of LiNi1/3Co1/3Mn1/3O2 as an electrode material is beneficial for achieving larger capacities (See the paragraph bridging the two columns on page 3020). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed LiNi1/3Co1/3Mn1/3O2 as the lithium metal oxide for the benefit of achieving larger capacities. The LiNi1/3Co1/3Mn1/3O2 reads on LiNi0.33Co0.33Mn0.33O2 as claimed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727